    10129:2018 17:41 FAX 5029                         WILLIAMS AND CONNOLLY                                                          [4]001
                  Case 1:17-cv-07417-VM-HBP Document 89 Filed 10/30/18 Page 1 of 3


                                                         LAW OFFICES
                                          WILLIAMS 6; CONNOLLY LLP
                                                  725 TWELFTH .STREET, N. W.

         KENNETH J. BROWN                      WASHINGTON, D. C. 20005-5901              ECHU'AElD 8E}Jl'-'T;1'"T W"IJ.U.I\M.!,, (10:,~(.; .. ,~&&>
                                                                                               PAUL. 111.. CO'N'r-tOU..V 0922· lt;:'17,:I)
          (202) 434-5818                               (202) 434-5000
           kbrown@wc.=m
                                                     FAX (202) 434-50251


                                                                                                                                                      I
                                                     October 29, 2018                                                                                 II

            VIA FACSIMILE (212) 805-6382
                                                                                    !H )('\ "\!f.:l\T
                                                                                    ELECTRO'.'-:ICAl.l Y FILED
                                                                                                                                                      I
            The Honorable Victor Marrero
            United States District Judge
            500 Pearl Street, Suite 1040
                                                                                    l)()(' #=---+-4-..../-1-1-11#--l-r-6'-
                                                                                    DATE FILED: _ ___,,___.,..._                          __
            New York, NY 10007

                   Re:      Coventry Capital v. £EA, No. l 7-cv-07417(VM)(HBP)

            Dear Judge Marrero:

                   I write on behalf of Plaintiff Coventry Capital US LLC ("Coventry"). Duri:ng the October
            19, 2018 hearing on Coventry's motion for a preliminary injunction, the Court directed the parties
            to confer regarding the prospects for a mediation or other discussion regarding settlement of this
            litigation. The Court ordered the parties to inform the Court of the potential for such discussions
            within 10 days of the October 19 hearing. That deadline is today.

                   As Coventry's counsel stated in response to the Court's questioning during the hearing,
            Coventry is open to a mediation or other settlement discussion. Accordingly, on October 22, 2018,
            I emailed counsel for Defendants EEA Life Settlements, Inc., Hiren Patel, and Vincent Piscaer,
            concerning Defendants' amenability to such a discussion. Ex. 1.

                   Defendants responded this afternoon, stating that "[p]rior to considering any mediation, the
            Defendants request that Coventry provide them with a settlement proposal and suggested
            framework." Ex. I. The undersigned will promptly confer with Coventry and Defendants
            regarding this request and, barring contrary instructions, "'ill update the Court as to the status of
            the parties' discussions as they progress. It is our understanding that Coventry's motion for a
            prelimjnary injunction will remain pending during the parties' discussions.


                                                          Respectfully submitted,

                                                                                 _b~
            cc:    Counsel of record (by email)




,., \i
1012912018 17:41 FAX 5029             WILLIA.MS AND CONNOLLY                    14!002
             Case 1:17-cv-07417-VM-HBP Document 89 Filed 10/30/18 Page 2 of 3




                              Exhibit 1
10:29/2018 17:41 FAX 5029                               WILLIAMS AND CONNOLLY                                                     [l)OOJ
            Case 1:17-cv-07417-VM-HBP Document 89 Filed 10/30/18 Page 3 of 3




          From:            Penaro. StA!11e
          Toi              ec0wn Kenneth: Geerckeo Karl; Kuan Krjsten: bYlilod@sevkis com; koeop@sewkls com: millerl@sewkls,cam
          Cc:              Ashworth, Wjlljam· HaZPlwaod Beoiarnio
          Subject!         RE: Covent,y capital US ll.C v. EEA Life Settlements, Inc. et al., Case No. 17-(11-741 ?(VMXHBP)
          Date:            Monday, October 29, 2018 12:10:13 PM


          Ken,

          Thanks for your message. We have conferred with the Individual Defendants on your mediation
          request below. Prior to considering any mediation, the Defendants request that Coventry provide
          them with a settlement proposal and suggested framework. If your client is interested in conveying a
          settlement proposal and suggested framework at this time, please le-c us know and we would be
          happy to schedule a call early this week to further discuss.

          Regards,
          Steve



          Steven L. Penaro
          Senior Associate
          ALSTON & BIRD LLP
          90 Park Avenue
          New York, New York 10016
          T: (212) 210-9460
          "teve oenaro@alstoo com

          From: Brown, Kenneth [mailto:KBrown@wc.com]
          Sent: Monday, October 22, 2018 10:39 AM
          To: Geercken, Karl <Karl.Geercken@alston.com>; Penaro. Steve <Steve.Penaro@alston.com>; Kuan,
          Kristen <Kristen.Kuan@alston.com>; hyland@sewkis.com; koepp@sewkis.com; millerl@sewkis.com
          Cc: Ashworth, William <WAshworth@wc.com>; Hazelwood, Benjamin <BHazelwood@wc.com>
          Subject: Coventry Capital US LLC v. EEA Life Settlements, Inc. et al., Case No. 17-cv-7417(VM)(HBP)

          Karl/Mark,

          Following up on Judge Marrero's directive at Friday's hearing, please let us know \vhether
          Defendants are amenable to participating in a mediation in the Covencry Capital v. EEA
          dispute.

          Thanks very much,

          Ken


          Kenneth J. Brown
          Williams & Connolly LLP
          725 Twelfth Street, N.W., Washington, DC 20005
